Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on 4/28/2022.

The application has been amended as follows: 
19. (Currently Amended) A method of collecting dirt from an area by means of an automatic and currentless dirt remover
arranging the dirt remover in a container carried by a user, the dirt remover including a dirt-collecting body and a rolling-action sheath body, which defines a receiving space in which the dirt-collecting body is received, wherein the sheath body has a lattice design and has openings in order to provide external access to the dirt-collecting body, which has a surface which collects the dirt, wherein an inner surface of the sheath body provides a rolling contour for the dirt-collecting body, along which the dirt-collecting body rolls during automatic dirt removal such that the dirt-collecting body contacts the inner surface of the sheath body and a surface to be cleaned during usage of the dirt remover, wherein the surface of the dirt-collecting body is free of irregularities, thereby providing a smooth surface, wherein the surface of the dirt-collecting body is adhesive, resulting in a chemical attraction of the surface of the dirt-collecting body, wherein the dirt-collecting body is not secured to the sheath body, wherein [[an]] the inner surface of the sheath body provides [[a]] the rolling contour for the dirt-collecting body, along which the dirt-collecting body rolls via [[its]] the surface during the automatic dirt removal, wherein the dirt remover is configured to roll via [[its]] the latticed sheath body along [[a]] the surface to be cleaned in order to collect dirt present at the surface to be cleaned since the dirt collected adheres to the adhesive surface of the dirt-collecting body, and wherein the sheath body has at least two sheath body parts which are connected to each other via a press fit or a positive locking, 
initiating a movement of the dirt remover by a movement of the user, the movement being transferred to the dirt remover by the container resulting in the dirt remover being propelled currentlessly, and 
effecting an automatic and currentless cleaning in the container through the movement of the user of the dirt remover when the container is carried since the dirt remover rolls via [[its]] the latticed sheath body along the surfaces to be cleaned of the container 4878-6565-4802, v. 2Appl. Ser. No. 16/771,495Response to Office Action Page 4in which the dirt remover is arranged such that the surface of the dirt-collecting body comes into contact with the surfaces to be cleaned through the openings of the sheath body in order to collect the dirt present there that adheres to the surface of the dirt- collecting body.
Allowable Subject Matter
Claims 3-4, 6-9, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 19, the prior art of record  Tsunematsu (JP2011050709A) in view of Rucki (2017/0055807), is generally consistent with the claim limitations as described in the previous Office Action.  The prior art fails to teach the method of putting the dirt remover of claims 12 or 16 into a container, having a user move the bag around, with the intent of cleaning the interior surfaces of the container.  Tsunematsu and Rucki are both intended to be used in a laundry cleaning cycle.  Laundry cleaning cycles are not meant to clean the internal surface of the container, nor is the movement directly generated by a user.
Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 3-4, 6-9, and 20  are allowed as being dependent from an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723